Case 5:18-cr-00258-EJD Document 806-3 Filed 05/27/21 Page 1 of 6




     Exhibit 35
                Case 5:18-cr-00258-EJD Document 806-3 Filed 05/27/21 Page 2 of 6



  The rise and fall of Elizabeth Holmes, the Theranos founder whose federal
                          fraud trial is delayed until 2021
                                                     Newstex Blogs
                                                   The Business Insider
                                           August 11, 2020 Tuesday 6:15 PM EST


Copyright 2020 Newstex LLC All Rights Reserved

Length: 4016 words
Byline: Avery Hartmans,Paige Leskin

Body


Aug 11, 2020( The Business Insider: http://www.businessinsider.com/ Delivered by Newstex) Elizabeth Holmes[1]
dropped out of Stanford University at 19 to start blood-testing startup Theranos[2], and grew the company to a
valuation of $9 billion.But it all came crashing down when the shortcomings and inaccuracies of the company's
technology were exposed, and Theranos and Holmes were charged with "massive fraud."If convicted, Holmes
could face up to 20 years in prison. A California judge initially set an August 2020 start date[3] for the federal trial,
but the case has been delayed until March 2021 due to the coronavirus pandemic.Visit Business Insider's
homepage for more stories[4]. In 2014, blood-testing startup Theranos and its founder, Elizabeth Holmes[5], were
on top of the world.Back then, Theranos[6] was a revolutionary idea thought up by a woman hailed as a genius who
styled herself as a female Steve Jobs. Holmes was the world's youngest female self-made billionaire, and Theranos
was one of Silicon Valley's unicorn startups, valued at an estimated $9 billion.But then it all came crashing
down.The shortcomings and inaccuracies of Theranos's technology were exposed, along with the role Holmes
played in covering it all up. Holmes was ousted as CEO[7] and charged with "massive fraud," and the company was
forced to close its labs and testing centers, ultimately shuttering operations altogether.If convicted, Holmes faces up
to 20 years in prison.

As she awaits trial, Holmes has reportedly found the time to get engaged — and married — to a hotel heir named
Billy Evans[8].Holmes' trial was initially scheduled to start in August, but the trial has been delayed until March 2021
at the earliest due to the coronavirus pandemic. However, it's likely the trial will continued to be delayed.This is how
Holmes went from precocious child, to ambitious Stanford dropout, to an embattled startup founder charged with
fraud: Elizabeth Holmes was born on February 3, 1984 in Washington, D.C. Her mom, Noel, was a Congressional
committee staffer, and her dad, Christian Holmes, worked for Enron before moving to government agencies like
USAID. Source: Elizabeth Holmes/Twitter[9],CNN[10], Vanity Fair[11] Holmes' family moved when she was young,
from Washington, D.C. to Houston. Source: Fortune[12] When she was 7, Holmes tried to invent her own time
machine, filling up an entire notebook with detailed engineering drawings. At the age of 9, Holmes told relatives she
wanted to be a billionaire when she grew up. Her relatives described her as saying it with the "utmost seriousness
and determination." Source: CBS News[13], Bad Blood: Secrets and Lies in a Silicon Valley Startup[14] Holmes
had an "intense competitive streak" from a young age. She often played Monopoly with her younger brother and
cousin, and she would insist on playing until the end, collecting the houses and hotels until she won. If Holmes was
losing, she would often storm off. More than once, she ran directly through a screen on the door. Source:Bad Blood:
Secrets and Lies in a Silicon Valley Startup[15] It was during high school that Holmes developed her work ethic,
often staying up late to study. She quickly became a straight-A student, and even started her own business: she
sold C++ compilers, a type of software that translates computer code, to Chinese schools. Source: Fortune,[16]Bad
Blood: Secrets and Lies in a Silicon Valley Startup[17] Holmes started taking Mandarin lessons, and part-way
through high school, talked her way into being accepted by Stanford University's summer program, which
culminated in a trip to Beijing. Source:Bad Blood: Secrets and Lies in a Silicon Valley Startup[18] Inspired by her
              Case 5:18-cr-00258-EJD Document 806-3 Filed 05/27/21 Page 3 of 6
                                                                                                       Page 2 of 5
     The rise and fall of Elizabeth Holmes, the Theranos founder whose federal fraud trial is delayed until 2021

great-great-grandfather Christian Holmes, a surgeon, Holmes decided she wanted to go into medicine. But she
discovered early on that she was terrified of needles. Later, she said this influenced her to start Theranos. Source:
San Francisco Business Times[19] Holmes went to Stanford to study chemical engineering. When she was a
freshman, she became a "president's scholar," an honor which came with a $3,000 stipend to go toward a research
project. Source: Fortune[20] Holmes spent the summer after her freshman year interning at the Genome Institute in
Singapore. She got the job partly because she spoke Mandarin. Source: Fortune[21] As a sophomore, Holmes went
to one of her professors, Channing Robertson, and said: "Let's start a company." With his blessing, she founded
Real-Time Cures, later changing the company's name to Theranos. Thanks to a typo, early employees' paychecks
actually said "Real-Time Curses." Source: Bad Blood: Secrets and Lies in a Silicon Valley Startup[22] Holmes soon
filed a patent application for a "medical device for analyte monitoring and drug delivery," a wearable device that
would administer medication, monitor patients' blood, and adjust the dosage as needed. Source: Fortune,[23]US
Patent Office[24] By the next semester, Holmes had dropped out of Stanford altogether, and was working on
Theranos in the basement of a college house. Source: Wall Street Journal[25] Theranos's business model was
based around the idea that it could run blood tests, using proprietary technology that required only a finger pinprick
and a small amount of blood. Holmes said the tests would be able to detect medical conditions like cancer and high
cholesterol. Source: Wall Street Journal[26] Holmes started raising money for Theranos from prominent investors
like Oracle founder Larry Ellison and Tim Draper, the father of a childhood friend and the founder of prominent VC
firm Draper Fisher Jurvetson. Theranos raised more than $700 million, and Draper has continued to defend
Holmes. Source: SEC[27], Crunchbase[28] Holmes took investors' money on the condition that she wouldn't have
to reveal how Theranos' technology worked. Plus, she would have final say over everything having to do with the
company. Source: Vanity Fair[29] That obsession with secrecy extended to every aspect of Theranos. For the first
decade Holmes spent building her company, Theranos operated in stealth mode. She even took three former
Theranos employees to court, claiming they had misused Theranos trade secrets. Source: San Francisco Business
Times[30] Holmes' attitude toward secrecy and running a company was borrowed from a Silicon Valley hero of
hers: former Apple CEO Steve Jobs. Holmes started dressing in black turtlenecks like Jobs, decorated her office
with his favorite furniture, and like Jobs, never took vacations. Source: Vanity Fair[31] Even Holmes's
uncharacteristically deep voice may have been part of a carefully crafted image intended to help her fit in in the
male-dominated business world. In ABC's podcast on Holmes called "The Dropout," former Theranos employees
said the CEO sometimes "fell out of character," particularly after drinking, and would speak in a higher voice.
Source: Bad Blood: Secrets and Lies in a Silicon Valley Startup[32], The Cut[33] Holmes was a demanding boss,
and wanted her employees to work as hard as she did. She had her assistants track when employees arrived and
left each day. To encourage people to work longer hours, she started having dinner catered to the office around 8
p.m. each night. Source: Bad Blood: Secrets and Lies in a Silicon Valley Startup[34] More behind-the-scenes
footage of what life was like at Theranos was revealed in leaked videos obtained by the team behind the HBO
documentary "The Inventor: Out for Blood in Silicon Valley." The more than 100 hours of footage showed Holmes
walking around the office, scenes from company parties, speeches from Holmes and Balwani, and Holmes dancing
to "U Can't Touch This" by MC Hammer. Source: Business Insider[35] Shortly after Holmes dropped out of Stanford
at age 19, she began dating Theranos president and COO Sunny Balwani, who was 20 years her senior. The two
met during Holmes' third year in Stanford's summer Mandarin program, the summer before she went to college.
She was bullied by some of the other students, and Balwani had come to her aid. Source: Bad Blood: Secrets and
Lies in a Silicon Valley Startup[36] Balwani became Holmes' No. 2 at Theranos despite having little experience. He
was said to be a bully, and often tracked his employees' whereabouts.Holmes and Balwani eventually broke up in
spring 2016 when Holmes pushed him out of the company. Source: Bad Blood: Secrets and Lies in a Silicon Valley
Startup[37] In 2008, the Theranos board decided to remove Holmes as CEO in favor of someone more
experienced. But over the course of a two-hour meeting, Holmes convinced them to let her stay in charge of her
company. Source: Bad Blood: Secrets and Lies in a Silicon Valley Startup[38] As Theranos started to rake in
millions of funding, Holmes became the subject of media attention and acclaim in the tech world. She graced the
covers of Fortune and Forbes, gave a TED Talk, and spoke on panels with Bill Clinton and Alibaba's Jack Ma.
Source: Vanity Fair[39] Theranos quickly began securing outside partnerships. Capital Blue Cross and Cleveland
Clinic signed on to offer Theranos tests to their patients, and Walgreens made a deal to open Theranos testing
centers in their stores. Theranos also formed a secret partnership with Safeway worth $350 million. Source:
Wired,[40]Business Insider[41] In 2011, Holmes hired her younger brother, Christian, to work at Theranos, although
he didn't have a medical or science background. Christian Holmes spent his early days at Theranos reading about
              Case 5:18-cr-00258-EJD Document 806-3 Filed 05/27/21 Page 4 of 6
                                                                                                       Page 3 of 5
     The rise and fall of Elizabeth Holmes, the Theranos founder whose federal fraud trial is delayed until 2021

sports online and recruiting his Duke University fraternity brothers to join the company. People dubbed Holmes and
his crew the "Frat Pack" and "Therabros." Source: Bad Blood: Secrets and Lies in a Silicon Valley Startup[42] At
one point, Holmes was the world's youngest self-made female billionaire with a net worth of around $4.5 billion.
Source: Forbes[43] Holmes was obsessed with security at Theranos. She asked anyone who visited the company's
headquarters to sign non-disclosure agreements before being allowed in the building, and had security guards
escort visitors everywhere — even to the bathroom. Holmes hired bodyguards to drive her around in a black Audi
sedan. Her nickname was "Eagle One." The windows in her office had bulletproof glass.Source: Bad Blood: Secrets
and Lies in a Silicon Valley Startup[44] Around the same time, questions were being raised about Theranos'
technology. Ian Gibbons — chief scientist at Theranos and one of the company's first hires — warned Holmes that
the tests weren't ready for the public to take, and that there were inaccuracies in the technology. Outside scientists
began voicing their concerns about Theranos, too. Source: Vanity Fair,[45]Business Insider[46] By August 2015,
the FDA began investigating Theranos, and regulators from the government body that oversees laboratories found
"major inaccuracies" in the testing Theranos was doing on patients. Source: Vanity Fair[47] By October 2015, Wall
Street Journal reporter John Carreyrou published his investigation into Theranos's struggles with its technology.
Carreyrou's reporting sparked the beginning of the company's downward spiral. Source: Wall Street Journal[48]
Carreyrou found that Theranos' blood-testing machine, named Edison, couldn't give accurate results, so Theranos
was running its samples through the same machines used by traditional blood-testing companies. Source: Wall
Street Journal[49] Holmes appeared on CNBC's "Mad Money" shortly after the WSJ published its story to defend
herself and Theranos. "This is what happens when you work to change things, and first they think you're crazy, then
they fight you, and then all of a sudden you change the world," Holmes said. Source: CNBC[50] By 2016, the FDA,
Centers for Medicare &#38; Medicaid Services, and SEC were all looking into Theranos. Source:
Wall[51]Street[52]Journal,[53] Wired[54]https://www.wsj.com/articles/theranos-ran-tests-despite-quality-problems-
1457399479#:QVApSeEKkdp9WA In July 2016, Holmes was banned from the lab-testing industry for two years. By
October, Theranos had shut down its lab operations and wellness centers. Source: Business Insider[55] In March
2018, Theranos, Holmes, and Balwani were charged with "massive fraud" by the SEC. Holmes agreed to give up
financial and voting control of the company, pay a $500,000 fine, and return 18.9 million shares of Theranos stock.
She also isn't allowed to be the director or officer of a publicly traded company for 10 years. Source: Business
Insider[56] Despite the charges, Holmes was allowed to stay on as CEO of Theranos, since it's a private company.
The company had been hanging on by a thread, and Holmes wrote to investors asking for more money to save
Theranos. "In light of where we are, this is no easy ask," Holmes wrote. Source: Business Insider[57] In Theranos'
final days, Holmes reportedly got a Siberian husky puppy named Balto that she brought into the office. However,
the dog wasn't potty trained, and would go to the bathroom inside the company's office and during meetings.
Source:Vanity Fair[58] In June 2018, Theranos announced that Holmes was stepping down as CEO. On the same
day, the Department of Justice announced that a federal grand jury had charged Holmes, along with Balwani, with
nine counts of wire fraud and two counts of conspiracy to commit wire fraud. Source: Business
Insider[59],CNBC[60] Theranos sent an email to shareholders in September 2018 announcing that the company
was shutting down. Theranos reportedly said it planned to spend the next few months repaying creditors with its
remaining resources. Source: Wall Street Journal[61] Around the time Theranos' time was coming to an end,
Holmes made her first public appearance alongside William "Billy" Evans, a 27-year-old heir to a hospitality property
management company in California. The two reportedly first met in 2017, and were seen together in 2018 at
Burning Man, the art festival in the Nevada desert. Source:Daily Mail[62] Holmes is said to wear Evans' MIT "signet
ring" on a chain around her neck, and the couple reportedly posts photos "professing their love for each other" on a
private Instagram account. Evans' parents are reportedly "flabbergasted" at their son's decision to marry Holmes. —
Nick Bilton (@nickbilton) February 21, 2019[63] Source: Vanity Fair[64], New York Post[65] It's unclear where
Holmes and Evans currently reside, but they were previously living in a $5,000-a-month apartment in San Francisco
until April 2019. The apartment was located just a few blocks from one of the city's top tourist attractions, the
famously crooked block of Lombard Street. Source: Business Insider[66] It was later reported that Holmes and
Evans got engaged in early 2019, then married in June in a secretive wedding ceremony. Former Theranos
employees were reportedly not invited to the wedding, according to Vanity Fair. Source: Vanity Fair[67], New York
Post[68] Holmes and Balwani are now awaiting federal trial, although their cases have since been separated. If
convicted, Holmes and Balwani could each face up to 20 years in prison and a more than $2.7 million fine, the US
government has said. Source: Department of Justice[69], Business Insider[70] Besides the criminal case, Holmes is
also involved in a number of civil lawsuits, including one in Arizona brought on by former Theranos patients over
              Case 5:18-cr-00258-EJD Document 806-3 Filed 05/27/21 Page 5 of 6
                                                                                                       Page 4 of 5
     The rise and fall of Elizabeth Holmes, the Theranos founder whose federal fraud trial is delayed until 2021

inaccurate blood tests. The lawyers representing her in the Arizona case said in late 2019 they hadn't been paid
over a year, and asked to be removed from Holmes' legal team. Source: Business Insider[71] Holmes' lawyers in
the federal case have been trying to get the government's entire case thrown out. Holmes recently caught a break
after some — but not all — of the charges were dropped, because a judge ruled that some patients didn't suffer
financial loss. Source: Business Insider[72] Amid the coronavirus outbreak, Holmes' lawyers asked in April the
federal judge to deem the case "essential" so the defense team could defy lockdown orders and continue to travel
and meet face-to-face. The judge said he was "taken aback by the defense's pleas to violate lockdown. Source:
Business Insider[73] It soon become clear that the pandemic — and the health risks associated with assembling a
trial — would make the July trial date unrealistic. Through hearings held on Zoom, the presiding judge initially
pushed the trial back to October, and has since pushed it until March 2021 at the earliest. Source: Business
Insider[74]Maya Kosoff contributed to an earlier version of this story.Read the original article on Business
Insider[75]         [         1]:      https://www.businessinsider.com/category/elizabeth-holmes              [       2]:
https://www.businessinsider.com/category/theranos [ 3]: https://www.businessinsider.com/theranos-founder-
elizabeth-holmes-president-sunny-balwani-trial-date-2019-6 [ 4]: https://www.businessinsider.com/?hprecirc-bullet [
5]:                   https://www.businessinsider.com/category/elizabeth-holmes                         [             6]:
https://www.businessinsider.com/category/theranos [ 7]: https://www.businessinsider.com/theranos-founder-
elizabeth-holmes-stepping-down-from-ceo-2018-6         [     8]:     https://www.businessinsider.com/elizabeth-holmes-
theranos-everything-about-fiance-william-billy-evans-2019-3                                 [                         9]:
https://twitter.com/eholmes2003/status/634444465655013377                                    [                      10]:
http://money.cnn.com/2014/10/16/technology/theranos-elizabeth-holmes/                             [                 11]:
https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                           [             12]:
http://fortune.com/2014/06/12/theranos-blood-holmes/ [ 13]: https://www.cbsnews.com/news/elizabeth-holmes-
youngest-self-made-female-billionaire-revolutionize-health-care/ [ 14]: https://www.amazon.com/Bad-Blood-Secrets-
Silicon-Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou            [     15]:      https://www.amazon.com/Bad-Blood-Secrets-Silicon-
Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou [ 16]: http://fortune.com/2014/06/12/theranos-blood-holmes/ [ 17]:
https://www.amazon.com/Bad-Blood-Secrets-Silicon-
Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou            [     18]:      https://www.amazon.com/Bad-Blood-Secrets-Silicon-
Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou              [        19]:        https://www.bizjournals.com/sanfrancisco/print-
edition/2013/08/30/theranos-the-biggest-biotech-youve.html?page=all [ 20]: http://fortune.com/2014/06/12/theranos-
blood-holmes/ [ 21]: http://fortune.com/2014/06/12/theranos-blood-holmes/ [ 22]: https://www.amazon.com/Bad-
Blood-Secrets-Silicon-Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou [ 23]: http://fortune.com/2014/06/12/theranos-blood-holmes/ [ 24]:
https://patents.google.com/patent/US7291497B2/en [ 25]: https://www.wsj.com/articles/elizabeth-holmes-the-
breakthrough-of-instant-diagnosis-1378526813?mg=reno64-wsj&#38;tesla=y                              [               26]:
https://www.wsj.com/articles/theranos-has-struggled-with-blood-tests-1444881901                           [         27]:
https://www.sec.gov/news/press-release/2018-41 [ 28]: https://www.crunchbase.com/organization/theranos [ 29]:
https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                           [             30]:
https://www.bizjournals.com/sanfrancisco/print-edition/2013/08/30/theranos-the-biggest-biotech-
youve.html?page=all [ 31]: https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive [ 32]:
https://www.penguinrandomhouse.com/books/549478/bad-blood-by-john-carreyrou/9781524731656/                      [   33]:
https://www.thecut.com/2019/03/why-did-elizabeth-holmes-use-a-fake-deep-voice.html                          [       34]:
https://www.amazon.com/Bad-Blood-Secrets-Silicon-
Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou [ 35]: https://www.businessinsider.com/leaked-footage-of-elizabeth-
holmes-in-the-theranos-documentary-2019-3 [ 36]: https://www.penguinrandomhouse.com/books/549478/bad-
blood-by-john-carreyrou/9781524731656/ [ 37]: https://www.penguinrandomhouse.com/books/549478/bad-blood-
by-john-carreyrou/9781524731656/             [       38]:          https://www.amazon.com/Bad-Blood-Secrets-Silicon-
Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou [ 39]: https://www.vanityfair.com/news/2016/09/elizabeth-holmes-
              Case 5:18-cr-00258-EJD Document 806-3 Filed 05/27/21 Page 6 of 6
                                                                                                       Page 5 of 5
     The rise and fall of Elizabeth Holmes, the Theranos founder whose federal fraud trial is delayed until 2021

theranos-exclusive [ 40]: https://www.wired.com/2016/05/everything-need-know-theranos-saga-far/ [ 41]:
http://www.businessinsider.com/theranos-safeway-partnership-is-reportedly-dissolving-2015-11               [     42]:
https://www.amazon.com/Bad-Blood-Secrets-Silicon-
Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou [ 43]: https://www.forbes.com/profile/elizabeth-holmes/ [ 44]:
https://www.amazon.com/Bad-Blood-Secrets-Silicon-
Startup/dp/152473165X/ref=sr_1_1?ie=UTF8&#38;qid=1527254918&#38;sr=8-
1&#38;keywords=bad+blood+john+carreyrou [ 45]: https://www.vanityfair.com/news/2016/09/elizabeth-holmes-
theranos-exclusive [ 46]: http://www.businessinsider.com/science-of-elizabeth-holmes-theranos-2015-4 [ 47]:
https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                      [               48]:
https://www.wsj.com/articles/theranos-has-struggled-with-blood-tests-1444881901                     [            49]:
https://www.wsj.com/articles/theranos-has-struggled-with-blood-tests-1444881901                     [            50]:
https://www.youtube.com/watch?v=rGfaJZAdfNE [ 51]: https://www.wsj.com/articles/theranos-results-could-throw-
off-medical-decisions-study-finds-1459196177#:l7XittRlYNp9WA [ 52]: https://www.wsj.com/articles/theranos-ran-
tests-despite-quality-problems-1457399479#:QVApSeEKkdp9WA [ 53]: https://www.wsj.com/articles/theranos-
devices-often-failed-accuracy-requirements-1459465578#:IcLa57zf_rp9WA                          [                 54]:
https://www.wired.com/2016/05/everything-need-know-theranos-saga-far/                        [                   55]:
http://www.businessinsider.com/timeline-of-theranos-controversy-2016-10                      [                   56]:
http://www.businessinsider.com/theranos-elizabeth-holmes-sec-resolution-agreement-2018-3                 [       57]:
http://www.businessinsider.com/theranos-investor-letter-asking-for-funding-2018-4                    [           58]:
https://www.vanityfair.com/news/2019/02/inside-elizabeth-holmess-final-months-at-theranos              [         59]:
http://www.businessinsider.com/theranos-founder-elizabeth-holmes-stepping-down-from-ceo-2018-6               [   60]:
https://www.cnbc.com/2018/06/15/theranos-chief-elizabeth-holmes-arrested-on-federal-criminal-charges-.html [ 61]:
https://www.wsj.com/articles/blood-testing-firm-theranos-to-dissolve-1536115130                    [             62]:
https://www.dailymail.co.uk/news/article-6756663/Elizabeth-Holmes-engaged-hotel-heir-Billy-Evans-works-
driverless-car-start-up.html [ 63]: https://twitter.com/mims/statuses/1098642159085834240?ref_src=twsrc%5Etfw [
64]:      https://www.vanityfair.com/news/2019/02/inside-elizabeth-holmess-final-months-at-theranos          [   65]:
https://nypost.com/2019/04/06/family-of-elizabeth-holmes-fiance-worry-she-has-brainwashed-him-source/ [ 66]:
https://www.businessinsider.com/elizabeth-holmes-theranos-san-francisco-apartment-photo-tour-2019-5            [ 67]:
https://www.vanityfair.com/news/2019/02/inside-elizabeth-holmess-final-months-at-theranos              [         68]:
https://nypost.com/2019/04/06/family-of-elizabeth-holmes-fiance-worry-she-has-brainwashed-him-source/ [ 69]:
https://www.justice.gov/usao-ndca/us-v-elizabeth-holmes-et-al [ 70]: https://www.businessinsider.com/theranos-
elizabeth-holmes-defense-lawyers-defy-lockdown-trial-coronavirus-2020-4                      [                   71]:
https://www.businessinsider.com/theranos-founder-elizabeth-holmes-lawyers-quit-over-no-pay-claim-2019-10 [ 72]:
https://www.businessinsider.com/elizabeth-holmes-theranos-founder-manages-to-get-some-charges-dropped-2020-
2      [   73]:    https://www.businessinsider.com/theranos-elizabeth-holmes-defense-lawyers-defy-lockdown-trial-
coronavirus-2020-4 [ 74]: https://www.businessinsider.com/elizabeth-holmes-theranos-lawsuit-delayed-october-
coronavirus-lockdown-massive-fraud-2020-4           [   75]:  https://www.businessinsider.com/theranos-founder-ceo-
elizabeth-holmes-life-story-bio-2018-4


Load-Date: August 11, 2020


  End of Document
